sate hi ptf s e g department of the treasury internal_revenue_service commerce street dallas tx tax exempt and vernment entities division release number release date legend org organization name address address xx date org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx the following reason s you are not organized and operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is may 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing acting director eo examinations enclosures publication internal_revenue_service department of the treasury sheffield street 3rd floor mountainside nj taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code ts necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vickie l hansen acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form sec_86a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx legond org organization name xx date state state issue does the organization continue to qualify for exemption under internal_revenue_code sec_501 facts org was incorporated in the state of state on october 19xx the purpose of the organization as stated in the certificate of incorporation is to provide credit counseling ‘he organization receives fees for its services including enrollment deposits service charges and also receives fair share contributions from many of the creditors ‘the organization offers debt management plans to get its clients out of debt and to develop programs to pay off the debt set realistic budgets and will attempt to negotiate favorable repayment plans ‘the organization states it does both counseling and debt management plans as substantial parts of their activities however the web site along with other activities indicates that counseling programs are limited and that the debt management program is the main thrust counselors speak with clients and potential clients in person or by telephone there is no activity through the internet and no classes seminars films or publications are used a newsletter is issued monthly and while it has considerable educational content it is a tool to service clients and to seek new dmp clients the organization used the yellow pages to offer those people responding debt management plans and solutions to eliminate or reduce their debts ‘the board_of directors consists of the two officers who are related and two others most of the minutes relate to debt management plan service fees fair share payments and number of new_accounts law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private stockholders or individual ‘he term charitable includes relief of the poor and distressed sec_1 c d income_tax regulations the term_educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on form 886-a rev department of the treasury - internal_revenue_service page -1- department of the ‘l’reasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx org subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that the term charitable 1s used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1 c -1 d of the regulations provides that the term education refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community taxpayer position ‘the taxpayer has not adequately addressed the services request for more information so therefore the organization has no position at this time except that the taxpayer had indicated that its principal activity is budget counseling and credit report review and that debt management programs was not it’s main activity conclusion it is the irs’s position that the organization has failed to meet the requirements under sec_501 to be recognized as exempt from federal_income_tax since the organization’s web site suggests debt management plans only and makes no reference to education and since the organization has failed to verify that education takes place during sessions held with clients it is determined that the organization has not conducted programs to improve a debtors understanding of his financial problems accordingly the organization’s exempt status is revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -2-
